t c summary opinion united_states tax_court richard s holbrook petitioner v commissioner of internal revenue respondent docket no 17423-99s filed date richard s holbrook pro_se william henck and dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue is whether petitioner’s real_estate rental income constitutes disqualified_income under sec_32 and as such exceeds the allowable maximum disqualified_income of dollar_figure for earned_income_tax_credit eligibility petitioner resided in danville virginia at the time the petition was filed background the applicable facts may be summarized as follows petitioner is a self-employed general contractor for custom-built single family homes in petitioner operated a home construction business on a full-time basis and a real_estate rental property activity petitioner reported a net profit of dollar_figure from the construction business in petitioner owns a condominium and three commercial buildings petitioner reported gross rentals of dollar_figure and a net_income of dollar_figure from his real_estate rental property activity in petitioner personally handled the renting maintenance and collections for the real_estate rental property activity he employed no agents to assist him in these endeavors other than as required for the upkeep of the condominium under the terms of petitioner filed a joint federal_income_tax return with his wife the notice_of_deficiency was issued to petitioner and his wife however petitioner’s wife did not petition this court and is not a party to this proceeding the condominium association petitioner however performed no personal services for his tenants in connection with his real_estate rental property activity petitioner was not a real_estate dealer respondent conceded that petitioner’s real_estate rental property activity was not passive as defined in sec_469 petitioner explained his long-term objective for his real_estate rental property activity as a k or profitsharing or something to retire on because i don’t have any other thing besides that basically if i can get enough of this going on and it could be viable then i could actually quit the construction business and live on this in petitioner claimed an earned_income_credit eic or bitc of dollar_figure respondent disallowed the credit on the ground that petitioner’s real_estate rental income was disqualified_income and prohibited him from claiming the beic discussion sec_32 provides a credit in an amount equal to the credit percentage of so much of the taxpayer’s earned_income as does not exceed the earned_income amount sec_32 however provides in pertinent part as follows in general --no credit shall be allowed under subsection a for the taxable_year if the aggregate amount of disqualified_income of the taxpayer for the taxable_year exceeds dollar_figure - - disqualified_income --for purposes of paragraph the term disqualified_income means--- c k k net_income from rents not derived in the ordinary course of a trade_or_business emphasis supplied in arguing that sec_32 does not apply petitioner focused his argument on whether his real_estate rental property activity constituted a trade_or_business we believe however that the inquiry is broader and that the correct focus should be on the phrase not derived in the ordinary course of a trade_or_business in considering the effect of this language we assume but do not decide that petitioner’s real_estate rental property activity constituted a trade_or_business the relevant part of sec_32 was added by sec_4 of act of date publaw_104_7 109_stat_93 the legislative_history of sec_32 states that the committee believes that the eitc should be targeted to families with the greatest need therefore the committee believes that it is inappropriate to allow an eitc to taxpayers with significant unearned_income s rept pincite in using the phrase not derived in the ordinary course of a trade_or_business the congressional focus therefore was on whether the taxpayer had unearned_income that exceeded the threshold_amount in defining the concept of earned_income for purposes of sec_32 sec_32 a provides that earned_income means inter alia the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 sec_1402 in turn provides in pertinent part sec_1402 net_earnings_from_self-employment ----the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual except rentals from real_estate unless such rentals are received in the course of a trade_or_business as a real_estate dealer sec_1 a -4 c income_tax regs provides services rendered for occupants payments for the use or occupancy of rooms or other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes or payments for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rentals from real_estate consequently such payments are included in determining net_earnings_from_self-employment petitioner is not a dealer in real_estate nor does he provide the type of services to tenants enumerated in the regulations we note in this regard that petitioner did not report his real_estate rental income for purposes of computing self-employment_tax for purposes of sec_1402 and sec_32 we conclude that petitioner’s real_estate rental income was not earned_income that income dollar_figure falls within the -- - ambit of disqualified_income under sec_32 and exceeds the threshold_amount dollar_figure accordingly petitioner is not entitled to claim an ehic reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent we note that the phrase not derived in the ordinary course also appears in sec_469 which deals with portfolio_income in the context of the passive_loss_rules these types of portfolio_income include income that would be disqualified_income see sec_1_469-2t temporary income_tax regs fed reg date
